APPEAL OF W. H. BOHNENKAMP.Bohnenkamp v. CommissionerDocket No. 831.United States Board of Tax Appeals2 B.T.A. 172; 1925 BTA LEXIS 2502; June 26, 1925, Decided Submitted June 1, 1925.  *2502 W. Frank Gibbs, Esq., for the Commissioner.  *172  Before GRAUPNER, TRAMMELL, and PHILLIPS.  This is an appeal from a deficiency in income tax, in the amount of $461.70, for the calendar years 1920 and 1921.  The taxpayer assigns as error the action of the Commissioner in adding to his income certain interest on money loaned which had been reported by the taxpayer's wife as income to her.  The taxpayer did not appear at the hearing.  Counsel for the Commissioner introduced in evidence a stipulation, copies of income-tax returns, two revenue agents' reports, and a copy of the deficiency letter dated September 17, 1924.  FINDINGS OF FACT.  1.  The taxpayer is a resident of La Grande, Oreg.  2.  The wife of the taxpayer is the owner of a store building, and the rent from this building was reported in her income-tax return and accepted as her income by the Commissioner.  *173  3.  In 1906 the taxpayer took in a partner by the name of Jones.  Subsequently, the interests of Jones were purchased and the taxpayer then sold a quarter interest to each of his sons.  4.  Notes were given to the taxpayer by his sons for their interest in the partnership.  The*2503  notes were drawn in favor of the taxpayer and during the years here involved were held by him.  In 1920 and 1921 interest was paid on these notes.  These payments were deposited in the bank to the account of the taxpayer's wife.  The taxpayer's income from salary and other sources was also deposited in this account.  5.  The evidence indicates that the bank account was a joint account, against which both the taxpayer and his wife could draw checks.  DECISION.  The determination of the Commissioner is approved.